                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Neimo B. H.,                                   Case No. 18-cv-2929 (DSD/TNL)

                Petitioner,

 v.                                                           ORDER

 Leslie Tritten,
 District Director, Minneapolis Field
 Office United States Citizenship &
 Immigration Services, et al.,

                Respondents.


      This matter is before the Court on Respondents’ Request for Stay (ECF No. 12)

based on “the lapse in appropriations to the Department of Justice.” Department of

Justice attorneys are prohibited from working, even on a voluntary basis, “except for

emergencies involving the safety of human life or the protection of property” until

funding is restored to the Department. 31 U.S.C. § 1342. Based on the foregoing, IT IS

HEREBY ORDERED that Respondents’ Request for Stay (ECF No. 12)                      is

GRANTED, and counsel for Respondents shall inform the Court as soon as Congress has

appropriated funds for the Department to resume operations.



Date: January 18      , 2019                         s/ Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
